Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 1 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 2 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 3 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 4 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 5 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 6 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 7 of 8
Case 19-51200-grs   Doc 299   Filed 07/30/19 Entered 07/30/19 11:30:58   Desc Main
                              Document     Page 8 of 8
